Citation Nr: 0534474	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-09 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to service connection for supraglottic 
laryngeal cancer.

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma.

3.  Entitlement to service connection for chloracne.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for supraglottic laryngeal 
cancer, non-Hodgkin's lymphoma and chloracne as the result of 
exposure to herbicides, specifically Agent Orange.

The veteran filed his original claim for service connection 
for chloracne, bilateral hearing loss and asthma in March 
2001.  In June 2001 the veteran submitted an additional claim 
for service connection for supraglottic laryngeal cancer and 
non-Hodgkin's lymphoma.  These two claims were combined in 
the rating decision dated May 2002.  The rating decision 
denied all of the issues claimed.  The veteran submitted a 
notice of disagreement in August 2002 for only his claims 
relating to Agent Orange exposure.  As such, the issues of 
bilateral hearing loss and asthma are not before the Board.  
In December 2002 the RO issued the veteran a statement of the 
case and in March 2003 the veteran timely perfected his 
appeal.

In October 2004 the veteran was afforded a Travel Board 
hearing with the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims folder.





FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam during the Vietnam era, and the evidence does not 
otherwise establish that he was exposed to Agent Orange in 
service.

2.  The veteran's supraglottic laryngeal cancer began many 
years after service and is not the result of a disease or 
injury in service.

3.  The veteran does not have non-Hogkin's lymphoma or 
chloracnes or any disability resulting from non-Hodgkin's 
lymphoma or chloracne.


CONCLUSIONS OF LAW

1.  Supraglottic laryngeal cancer was not incurred in or 
aggravated by active service, nor was it due to exposure to 
herbicide agents sustained in service.  38 U.S.C.A. §§ 1110, 
5100, 5103, 5103A, 5107, 7104 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service, nor was it due to exposure to herbicide 
agents sustained in service.  38 U.S.C.A. §§ 1110, 5100, 
5103, 5103A, 5107, 7104 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2005).

3.  Chloracne was not incurred in or aggravated by active 
service, nor was it due to exposure to herbicide agents 
sustained in service.  38 U.S.C.A. §§ 1110, 5100, 5103, 
5103A, 5107, 7104 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Seattle RO issued the veteran a duty to assist letter in 
November 2001 that did not comply with the requirements of 
the VCAA.

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The RO issued a letter to the December 
2004 informed the veteran of the elements necessary to 
substantiate his claim.
Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The December 
2004 letter informed the veteran that VA would obtain 
relevant records from any Federal agency.  This was to 
include medical records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment) 
or the Social Security Administration.  The veteran was also 
informed that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  This could 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The December 2004 letter requested the veteran 
provide the dates of medical treatment during service.  
Specifically, the letter requested the names and exact 
locations of the dispensary, hospital or other facility where 
the veteran received treatment for his claimed conditions as 
well as his rank and organization (division, regiment, 
battalion, company) at the time of treatment.  The letter 
requested statements from persons who knew the veteran when 
he was in service and knew of any disability he had while on 
active duty.  The statements were to include how and when 
these individuals became aware of the veteran's condition.  
If the person making the statement was on active duty at the 
time, he/she was asked to provide his/her service number and 
unit of assignment.  The letter also requested any records 
and statements from service medical personnel (nurses, 
corpsmen, medics, etc.), employment physical examinations, 
medical evidence from hospitals, clinics and private 
physicians of treatment since military service, pharmacy 
prescription records and insurance examination reports.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claims.  See 
38 C.F.R. § 3.159(b)(1) (2005).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
RO's November 2001, April 2002 and December 2004 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the RO.  In addition, the December 
2004 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which included such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.  He has also 
been provided with a meaningful opportunity to participate in 
the claims process.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

II.  Background

The veteran served on active duty from July 1962 to October 
1964.

The veteran's service medical records do not reflect in-
country service in the Republic of Vietnam.  The service 
medical records do not reflect exposure to any herbicides, to 
include Agent Orange, nor was there any evidence of treatment 
for laryngeal cancer, non-Hodgkin's lymphoma or chloracne in 
service or within the one year presumptive period.

In December 1991 the veteran underwent excision of a large 
lipoma of the posterior scapular region of the left shoulder.

A progress note dated May 2001, reviewed by D.R., M.D., 
indicated that the veteran's skin had no rash or prominent 
lesions.

In June 2001 the veteran filed his claims for service 
connection due to Agent Orange exposure.  The Board notes the 
medical evidence of record indicated that the veteran had a 
30+ pack per year history of tobacco and alcohol use.

Later in June 2001 the veteran underwent a total laryngectomy 
with right modified radical neck dissection.  A treatment 
report dated July 2001 provided an additional diagnosis of 
metastasis papillary thyroid carcinoma.  The veteran later 
underwent a total thyroidectomy.

Letters dated January and April 2002 requested that the 
veteran provide any copies of service medical records he 
might have as well as any information about any service he 
had in Vietnam.  The veteran did not reply, resulting in the 
RO calling him.  During the telephone conversation between 
the RO and the veteran, the veteran stated that when he was 
in service he was responsible for loading drums of Agent 
Orange into aircraft.  The veteran reported that a forklift 
had the forks set too high and cut a hole in two of the 
drums, resulting in the veteran being saturated with the 
contents.  The veteran and others allegedly wrapped the drums 
with duct tape and placed the drums into either a C-130 or C-
118 aircraft.  The veteran was part of the Naval Air 
Transport Squadron 22 (VR-22) where he stated he was rated as 
an airman and his duties included doing whatever was 
necessary.  He reported this incident occurred in Norfolk, 
Virginia in mid-June 1964.

In October 2004 the veteran participated in a Travel Board 
hearing with the undersigned Veterans Law Judge.  The veteran 
stated that he believed he was exposed to the Agent Orange 
when the forklift he was standing near punctured a drum with 
orange stripes on it.  He stated that the contents of the 
container splashed on his face and upper body.  He stated 
that this was Agent Orange and that he now suffers from 
exposure to it.  The veteran also referred to his diagnosis 
of non-Hodgkin's lymphoma when he had surgery in 1991.  The 
veteran additionally stated that his physician then told him 
that he suffered from chloracne.




III.  Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West Supp. 2005); 38 
C.F.R. § 3.303(a) (2005); see Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 507 
(1995); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2005).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft- 
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  See 38 C.F.R. § 3.309(e) (2005).

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2005).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  See 38 C.F.R. § 3.307(a) (2005).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

IV.  Reasons and Bases

Supragottic Laryngeal Cancer

The veteran is seeking service connection for supraglottic 
laryngeal cancer.  Essentially, he contends that Agent Orange 
exposure during his time in service in Norfolk, Virginia 
caused the claimed condition.
As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Caluza.

Concerning Caluza element (1), current disability, the 
evidence of record substantiate the claim that the veteran 
currently suffers from laryngeal cancer.  As such, element 
(1) has been satisified.

With respect to Caluza element (2), in-service incurrence of 
disease or injury, the veteran's service medical records are 
silent for any mention of a diagnosis or treatment of 
laryngeal cancer in service.  Accordingly, there is no 
finding of any in-service incurrence of disease.  With 
respect to in-service injury, exposure to herbicides in 
Vietnam cannot be presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2005).  By the veteran's own admission during his Travel 
Board hearing in October 2004, he was not stationed in-
country in Vietnam.

Laryngeal cancer is one of the diseases listed in 38 C.F.R. 
3.309(e) as an Agent Orange presumptive disease.  However, 
the veteran did not serve in Vietnam; and, although he 
contends that he was exposed to Agent Orange while working in 
Norfolk, Virginia, the evidence is insufficient to support a 
finding of such Agent Orange exposure.  There is no reason to 
question the veteran's sincerity regarding his experiences in 
service.  Nontheless, his contentions regarding Agent Orange 
exposure involve events that occurred more than forty years 
ago, and, according to the veteran's own testimony, neither 
he nor his fellow workers thought much about these events at 
the time of their incurrence.  In the absence of any 
documentation that incidents involving leaks of Agent Orenage 
occurred in Norfolk in 1964, the veteran's testimony 
regarding the specific details of these remote events-events 
admittedly not considered serious matters at the time-is not 
sufficient to support a finding of fact that exposure to 
Agent Orange actually occurred.

Separate from the provisions governing exposure to 
herbicides, service connection for a malignancy may be 
granted if the disease becomes manifest within the first year 
after service.  See 38 C.F.R. §§  3.307, 3.309.  In this 
case, however, the veteran does not contend, and the evidence 
does not show, that his cancer had its onset within one year 
after service.  

The evidence of record also does not support a grant of 
service connection for laryngeal cancer on a direct basis.  
The veteran's service enlistment examination in July 1962 
indicated that the veteran was in good health and was deemed 
qualified for enlistment.  The veteran's service medical 
records did not note any treatment for a problem with the 
larynx.  On the veteran's separation SF 88 examination in 
October 1964, the veteran was deemed to be in good health and 
qualified for release from active duty.

Post-service evidence shows that the first documentation of 
laryngeal cancer was made in 2001, almost 40 years after the 
veteran's discharge from military service.  In June 2001 the 
veteran underwent a total laryngectomy with right modified 
radical neck dissection.  A treatment report dated July 2001 
provided an additional diagnosis of metastasis papillary 
thyroid carcinoma.  The veteran later underwent a total 
thyroidectomy.  However, this treatment record does not, in 
any way, suggest that the veteran's laryngeal cancer 
originated during his military service.  The Board also notes 
that the veteran sustained a 30+ pack per year nicotine 
habit.  None of the remainder of the treatment records 
suggested any causal relationship between laryngeal cancer 
and the veteran's military service.

The Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the veteran's 
laryngeal cancer and his military service.  Consequently, 
service connection for supraglottic laryngeal cancer on a 
direct basis must be denied.

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's 
supraglottic laryngeal cancer is neither causally related to 
his active service or any incident therein, including his 
claimed exposure to Agent Orange.  As the preponderance of 
the evidence is against the veteran's claim of service 
connection for laryngeal cancer, the benefit of the doubt 
doctrine is not for application in the instant case, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

Non-Hodgkin's Lymphoma

The veteran is seeking service connection for non-Hodgkin's 
lymphoma.  Essentially, he contends that Agent Orange 
exposure during his time in service in Norfolk, Virginia 
caused the claimed condition.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Caluza.

Concerning Caluza element (1), current disability, there is 
no competent medical evidence that the veteran currently has 
non-Hodgkin's lymphoma.  As described in the factual 
background section above, the medical treatment records in 
evidence do not sustain the veteran's claim that he suffers 
from non-Hodgkin's lymphoma.  There are no diagnoses anywhere 
in the claims folder that support this contention.

The Board noted that in December 1991, the veteran underwent 
surgery to excise a large lipoma from his left shoulder.  
This procedure was successful without any residual side 
effects.  

In short, the competent medical evidence of record does not 
support a conclusion that non-Hodgkin's lymphoma currently 
exists.  The only evidence to the contrary emanates from the 
veteran himself.  To the extent that the veteran is 
contending that he has peripheral neuropathy, it is now well 
established that as a layperson without medical training, he 
is not competent to opine on medical matters such as 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's own statements to this effect are 
accordingly entitled to no weight of probative value.  As 
such, the veteran's claim fails with regard to element (1).  
In the absence of a finding of the disability in question, 
there can be no basis for the grant of service connection.


Chloracne

The veteran is seeking service connection for chloracne.  
Essentially, he contends that Agent Orange exposure during 
his time in service in Norfolk, Virginia caused the claimed 
condition.

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Caluza.

Concerning Caluza element (1), current disability, there is 
no competent medical evidence that the veteran currently has 
chloracne.  As described in the factual background section 
above, there are of record reports of treatment for the 
veteran's laryngeal cancer, thyroid disabilities and his 
lipoma removal procedure.  None of the evidence of record 
supports the veteran's claim that he suffers from chloracne.

The Board notes that a progress noted dated May 2001, 
reviewed by D.R., M.D., indicated that the veteran's skin had 
no rash or prominent lesions.

In short, the competent medical evidence of record does not 
support a conclusion that chloracne currently exists.  The 
only evidence to the contrary emanates from the veteran 
himself.  To the extent that the veteran is contending that 
he has chloracne, it is now well established that as a lay 
person without medical training he is not competent to opine 
on medical matters such as diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's own 
statements to this effect are accordingly entitled to no 
weight of probative value.  As such, the veteran's claim 
fails with regard to element (1).  In the absence of the 
disability claimed, there can be no basis for the grant of 
service connection.


ORDER


Entitlement to service connection for supraglottic laryngeal 
cancer is denied.

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.

Entitlement to service connection for chloracne is denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


